Citation Nr: 0403632	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence sufficient to reopen a 
previously denied claim for post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his application to reopen his claim 
for service connection for PTSD.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003), implement the VCAA.  The Secretary of 
Veterans Affairs has determined that the VCAA is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  66 Fed. Reg. 45,629 (2001); 
VAOPGCPREC 7-2003(November 19, 2003).

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In the veteran's case, the request to reopen the 
claim for service connection for PTSD was filed in April 
1999, and the claim for service connection for hypertension 
was received in January 2001.  A form letter describing the 
impact of VCAA was sent to the veteran in June 2001, prior to 
the April 2002 rating action denying both issues.  The letter 
did not specifically address the veteran's claim.

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits and for a disability rating in excess of 
the initially assigned rating.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

The Board first notes that, on his December 2002 substantive 
appeal, the veteran opted for a local hearing at the RO.  A 
March 2003 RO letter informed the veteran the hearing was 
scheduled for May 2003.  In an April 2003 VA Form 21-4138, 
received by the RO three business days prior to the scheduled 
date for the hearing, the veteran notified the RO he would be 
unable to attend the hearing due to health reasons, as he 
might be hospitalized.  He requested a postponement and a 
rescheduling of his hearing.  The Board notes that, although 
the May 2003 VA Form 8 reflects the veteran failed to show 
for the hearing, there is no record of a RO response to the 
veteran as concerns his request for a rescheduling of the 
hearing.

Associated with the claims folder is a January 2003 VA Form 
21-4138 wherein the RO was requested to obtain treatment 
records related to the veteran from the VA treatment facility 
in Florence, South Carolina, for the period beginning July 
1999.  While some records dated in June and October 2002 were 
identified as being from Florence, the Board has no way of 
ascertaining whether other VA outpatient treatment records in 
the file are from Florence, absent any clear identification 
of where these records came from.

The veteran returned the VA PTSD Questionnaire in February 
2002.  His responses provided two incidents which he claims 
as his in-service stressors.  He provides the ships on which 
he was stationed, the locations, and the dates, as concerns 
the claimed stressors.  The Board finds no record in the 
claim file of an RO inquiry to the responsible PTSD research 
agency for U.S. Navy and Marine Corps-related stressors.

The veteran's daughter submitted a statement which relates 
that the veteran claims he experiences cold sweats, 
nightmares, panic attacks, shortness of breath, and chest 
pains, as a result of the two incidents which he claims as 
stressors.

A September 2001 VA treatment entry reflects an assessment 
which includes non-multi-axial PTSD.  A February 2002 VA 
treatment entry reflects the veteran reported panic attacks 
every four to six weeks, and that they were more frequent 
before being prescribed paxil.  The veteran reported the 
panic attacks are related to the incidents of his claimed 
stressors.  The treatment entry reflects history of 
agoraphobia with panic attacks and depression disorder not 
elsewhere classified.

VA's VCAA duty to assist includes developing for records as 
concerns efforts to reopen a finally decided claim.  
38 C.F.R. § 3.159(c) (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO shall schedule a local 
hearing as requested by the veteran, 
unless the veteran specifically waives a 
hearing.

2.   The RO should send the appellant a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
each of the claims on appeal.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed 
hypertension and PTSD.  After securing 
the necessary release, the RO should 
obtain those records and associate them 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

4.  The RO should contact the U.S. 
Department of the Navy, Headquarters 
U.S. Marine Corps, Personnel Management 
Support Branch, Records Correspondence 
Section, 2008 Elliot Road, Quantico, 
Virginia 22134- 5030 and the U.S. Marine 
Corps Historical Center, History and 
Museums Division, Building 58, 
Washington Navy Yard, Washington, D.C. 
20374-0580, furnish them a copy of the 
veteran's responses to the PTSD 
questionnaire received by the RO in 
February 2002 and request them to verify 
for the record the incidents therein 
that the veteran has claimed to be 
stressors. All documents and responses 
should be associated with the claims 
folder.

5.  If the information concerning 
stressors is verified, the veteran should 
be afforded a VA psychiatric examination 
to determine if he has PTSD under the 
criteria in DSM IV.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

8.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.
.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




